Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 02, 2018

The Court of Appeals hereby passes the following order:

A18E0045. GENYS v. GENYS

      On May 2, 2018, Vykinta Genys timely moved this Court pursuant to Court of
Appeals Rules 31 (i) and 40 (b) for an extension of time to file an application for
discretionary appeal from an order denying a motion for new trial in a divorce
proceeding. The application is due on May 5, but because of the court reporter’s delay
in preparing a transcript, the applicant has requested an additional 10 days to file the
application and supporting documents. For good cause shown, and to prevent the
appeal from becoming moot, the emergency motion is hereby GRANTED. The
applicant shall have until May 15, 2018, to file the application.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/02/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.